DETAILED ACTION
This action is in response to communication filed on 7/14/2022.
 	Claims 1 are pending.
Claims 1 have been amended.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 7/14/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee (US 2020/0145528)

Claim Rejections - 35 USC § 112
	The rejection presented in the previous Office Action is withdrawn in view of response filed on 7/14/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2020/0145528).

Regarding claim 1, Lee discloses a method of identifying and obtaining information about a service by using a phone number, comprising steps of: 
by using a user terminal (see Lee; FIG. 1; terminal 101), 
converting the phone number into an ENUM domain name (see Lee; [0005]; the ENUM converts an E.164 number into an Internet identification system (address));
transmitting, to a Domain Name System (DNS) server, a DNS query to obtain at least resource record associated with the ENUM domain name in a DNS zone, the at least resource record comprising a reference to a service registry and an identifier of the service in the service registry (see Lee; [0005, 0132]; The ENUM converts an E.164 number into an Internet identification system (address) by utilizing a domain name server (DNS), and in order to use the ENUM, an official procedure, such as application and registration of E.164 number as an Internet domain name, should be performed, and a separate client or terminal capable of identifying the ENUM is required.  When the terminal of the queries the address mapping server about the status of an address (URI) mapped to a specific phone number or identifier (S1001), the address mapping server searches for addresses mapped to the specific phone number or identifier (S1002) and informs the terminal of a mapping address status (address information, display information, attributes, setting information, etc.) (S1003));
the service registry comprising information about a plurality of services, the plurality of services comprising the service, and the information comprising a network address and metadata for each service of the plurality of services (see Lee; FIG. 8; [0127]; address management server comprises subscriber's basic information 800 of the plurality of subscribers, address information 810 of the subscriber, display information 820 of the subscriber)
receiving, from the DNS server, the at least one resource record associated with the ENUM domain name in the DNS zone  (see Lee; FIG. 10; [0131]; during the synchronizing process between the terminal and the address mapping server, the terminal receives the records of the registered subscriber),
obtaining, from the at least one resource record, the identifier of the service and the reference to the service registry; (see Lee; FIG. 10; [0131]; from the synchronizing process, the terminal obtains the address (URI) mapped to a specific phone number or identifier of the registered subscriber),
transmitting a request to the service registry based on the reference to the service registry, the request comprising the identifier of the service (see Lee; FIG. 10; [0132]; the terminal of the embodiment queries the address mapping server about the status of an address (URI) mapped to a specific phone number or identifier (S1001) of the registered subscriber), 
receiving, from the service registry, the network address and metadata of the service (see Lee; FIG. 10; [0132]; the terminal may receive the mapping address status (S1004), display only an access menu corresponding to the mapped address in an access menu display area of the contact point address book screen of the terminal or each integrated identifier use screen as text/icon).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For the reason above, claim 1 have been rejected and remain pending.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451